Citation Nr: 0929937	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a chronic renal disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1952 to 
October 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

There is no competent evidence to indicate that the Veteran 
incurred an additional chronic renal disability or residuals 
thereof as a result of VA surgical treatment, hospital care, 
or medical treatment.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a chronic renal disorder is not 
established.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in September 2005.  
The RO's February 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

The Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) rev'd on other grounds sub nom. Shinseki v. 
Sanders/Simmons, No. 07-1209 U.S. (April 21, 2009).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  Therefore, VA's duty 
to further assist the Veteran in locating additional records 
has been satisfied.  A VA medical opinion was obtained in 
conjunction with the Veteran's claim in July 2005.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).


The Veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 for a renal disorder is warranted as the 
claimed disability was the result of VA negligently 
prescribing excessive amounts of non-steroid anti-
inflammatory drugs (NSAIDs), to include ibuprofen and 
indomethacin.  His claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 was received by the Lincoln, 
Nebraska RO in February 2005.

In order to warrant compensation under 38 U.S.C.A. § 1151, 
the Veteran must demonstrate that the VA treatment in 
question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the treatment, or that the proximate cause of the 
additional disability was an event that was not reasonably 
foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2008).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the Veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA care, treatment, or examination without the 
Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2008).

Treatment records indicate the Veteran developed a chronic 
renal insufficiency as early as 1993.  Records indicate the 
Veteran was prescribed 800mg of Ibuprofen three times a day 
in 1995.  However, there no indication of further 
prescriptions of Ibuprofen between 1998 and 2004, when the 
Veteran presented as a new patient to the VAMC in Omaha, 
Nebraska.  Finally, the record indicates the Veteran 
currently suffers from stage IV kidney disease.

The Veteran asserts that compensation under the provisions of 
38 U.S.C.A. § 1151 is warranted as his stage IV renal disease 
is either caused or permanently aggravated by negligence on 
behalf of VA in prescribing high amounts of NSAIDs.  
Specifically, he asserts that research has shown that 
excessive amounts of NSAIDs given to someone of advanced age 
or with prior chronic kidney disease can result in further 
damage to the kidneys.  

However, the Board finds that the evidence of record does not 
support the Veteran's contentions.  In this regard, no 
competent medical professional has indicated that the 
standard of care provided by the VA was careless or 
negligent, or that, given different care he would not have 
developed stage IV kidney disease.  Finally, there is no 
evidence, nor any assertion by the Veteran, that VA provided 
any care without his informed consent.

In this regard, a July 2005 medical opinion was obtained in 
the Veteran's case.  After reviewing the Veteran's records, 
including medical evidence of record, a VA physician found no 
evidence of any disability or additional disability claimed 
as a renal condition caused by carelessness, negligence, lack 
of proper skill, error in judgment, or other similar instance 
of fault on part of VA in furnishing medical care to the 
Veteran.  Further, the VA physician noted that since the 
Veteran appears to have multiple issues playing into his 
renal disease, "it would be medically impossible to isolate 
a specific etiologic culprit."

The Board acknowledges the Veteran himself contends he has 
suffered an additional disability due to negligence on part 
of VA.  Unfortunately, as a layperson, he is not competent to 
provide evidence regarding the causation of a particular 
disability, nor is he competent to make statements regarding 
the medically appropriate standard of care.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Therefore, the Board finds the Veteran's 
statements as to the extent and etiology of his renal disease 
and the standard of care provided to be unpersuasive.

The Board further acknowledges the Veteran has submitted 
information from the internet purporting to establish a link 
between common painkillers, including NSAIDs, and kidney 
complications.  While Board acknowledges the submitted 
article addresses the subject matter asserted in the 
Veteran's claim, the Board finds that it is not probative 
evidence upon which the Veteran's claim may be granted.  In 
this regard, the Board observes that the article submitted by 
the Veteran does not rely upon a specific study or address 
scientific facts.  In addition, the Veteran has not alleged 
that he participated in a research study reported by the 
article.  Finally, as noted above, a VA medical opinion was 
obtained in July 2005.  The VA physician specifically 
reviewed the Veteran's medical history in reaching the 
conclusion that the Veteran has not suffered an additional 
renal disability due to fault on part of VA.  As such, the 
Board finds the July 2005 VA opinion to be of more probative 
weight than the internet article submitted by the Veteran.

Finally, the Board acknowledges the Veteran's assertion that 
his treating VA renal physician told him that, had she been 
his doctor at the time, she would not have prescribed 
ibuprofen because of his existing kidney condition.  However, 
the connection between what a physician said and a layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the 
VA physician's statement, as reported by the Veteran, does 
not constitute competent medical evidence upon which to grant 
the Veteran's claim.

As such, the Board finds the record to be devoid of any 
competent clinical evidence reflecting that any additional 
disability was proximately caused by either the VA's 
carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonably foreseeable.  Moreover, 
there is a competent medical opinion noting the Veteran does 
not suffer an additional renal disability due to his VA care.  
Given these facts, the Board concludes that a preponderance 
of the evidence is against awarding compensation under the 
provisions of 38 U.S.C.A. § 1151 for a chronic renal disorder 
and the Veteran's claim must be denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a chronic renal disorder is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


